DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 08/23/2021, Applicant, on 11/15/2021, amended Claims 1, 9, 13-15 and 19; cancelled Claims 24-26; and added new Claims 29-31. Claims 2, 5, 8, 12, 18, 20-23, 27 and 28 are as originally or previously presented, but are deemed amended since they depend from independent Claims 1, 9 and 15. Claims 3, 4, 6, 7, 10, 11, 16 and 17 were previously cancelled.
Claims 1, 2, 5, 8, 9, 12-15, 18-23 and 27-31 are pending in the current application and have been rejected below.


Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	The prior Objection withdrawn in light of Applicant's amendments and arguments. 

5.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant's amendments and arguments.



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

7.	Claims 1, 2, 5, 8, 9, 12-15, 18-23 and 27-31 rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (US Patent Application Publication 20120304248 A1 - hereinafter Watts) in view of Rameshkumar et al. (US Patent Number 8,321,352 B1 - hereinafter Rameshkumar).

8.	As per Claim 1, Watts teaches:
A cloud-based computer system, comprising: a memory partition; a network interface communicatively coupled to one or more processing units and the memory partition, wherein the memory partition comprises computer instructions that when executed by the one or more processing units cause the cloud-based computer system [reads on: para 2, "Enterprises and organizations are increasingly reliant on their technology infrastructure to enable them to conduct business. These networks have become vast and complex, encompassing not only desktop computers, but laptops, personal data assistants (PDAs), servers, Voice-over IP phones, digital cell phones, pagers, and countless other electronic devices. Rapid advances in technology, such as virtualization and cloud computing introduce new IT management challenges. Increasingly, other types of IT-related assets are tracked, such as software licenses, service contracts, and service level agreements."; para 22, "According to a second aspect of the invention, there is provided an IT management system comprising: a processor; a computer-readable memory comprising: software modules including computer executable instructions, which when executed by the processor perform the following functionalities .."; para 65, "An IT management system, for example, either an IT service management system or an IT asset management system may be implemented on a computing device comprising at least a processor and memory storage. The memory storage comprises portions of the memory storage for storing computer executable code instructions, .."; para 66, "The users may access the IT management system via a graphical user interface (GUI) that allows the user to perform data input, data import, and generate reports based on input or imported data. In some implementations the GUI may be web browser based such that a user accesses the IT management system over an intranet or the Internet."] to:
initiate a probe of one or more computer systems of an enterprise [reads on: para 20, "In some embodiments, performing software title mapping for software title data input to the database comprises: configuring data that is collected either automatically by software inventory, discovery or configuration management software, or manually through physical inventory and imported/input to the database; mapping the configured data to a standardized list indicating the publisher, title and version of the software products."; para 85, "Deployed software data is an inventory of software installed on computers or assigned to users in the licensee's environment, collected either automatically by software inventory, discovery or configuration management software, or manually through physical inventory. Deployment data scanning software provides the data of hardware and software deployed on the network."], the probes configured to determine software application usage statistics for each of the one or more computer systems, the software application usage statistics comprising information for identifying compliance with license requirements for software applications corresponding to the application usage statistics; obtain license information identifying software application license availability across the one or more computer systems of the enterprise [reads on: para 166, "Brigitte begins her organization of the license compliance program by collecting and organizing the minimum required information and materials needed to establish and prove compliance: The company's Software license agreements with key publishers; proof of purchase documentation (for example paid invoices); software licenses describing the terms and conditions of use; and an inventory of the software installed on all of Earl Energy's computers."; para 170, "When she is satisfied she has captured sufficient data, Brigitte determines Earl's initial baseline level of license compliance. She generates a proof of purchase summary report that combines both automated and manually collected data to show the total number of software installations on Earl's computers for each title; the total number of licenses and the total number of proofs of purchase for each software title; and the difference (even/over/under) between the count of software installations and proof of purchase counts."], ... 
... correlate the software application usage statistics with the first group associated with a country of use [reads on: Fig. 2, licensing programs 220, licensing models 230, Regional Variants: By country; para 20, "In some embodiments, performing software title mapping for software title data input to the database comprises: configuring data that is collected either automatically by software inventory, discovery or configuration management software, or manually through physical inventory and imported/input to the database; mapping the configured data to a standardized list indicating the publisher, title and version of the software products."; para 95, "In some embodiments of the present invention one or more modules are provided for use with such an IT service management platform that enable inputting or importing, or both, of data into the IT service management platform such that the input/imported data can be modified or mapped, or both, within the IT service management platform in a manner that the information is in a format that it can be correlated with deployment information or other types of information."; para 69, " FIG. 2 is a block diagram illustrating an example of the complexity involved in how software may be licensed."; para 70, "Furthermore, there may be different licensing programs for different industries such as corporate, health, government academic, charities, developer and partner, may have different licensing arrangements."; para 71, "Block 230 indicates that there are multiple types of licensing models. .. Furthermore, there may be different licensing models for different regions, for example by continent, by country, by count[r]y/state/province, by other regions and by language."; para 164, "Earl Energy Co. is a large, publicly traded, U.S.-based electrical and natural gas utility with approximately 17,500 employees. The IT organization supports 12,000 desktop and laptop PCs mainly located in three states across the Southern U.S."];
correlate the software application usage statistics with the subgroup, wherein the subgroup comprises a department of a business, a business unit of the enterprise, or a cost center of the enterprise in the country of use, or a combination thereof [reads on: Fig. 2, paras 69-71, 164, as above; para 213, "The PO is generated by an entity when the entity wishes to acquire an asset. The PO document may have some of the following data fields: .. cost center number; .."; para 224, Business Rule # "Cost Center, The asset will be related to the same cost center as the purchase order identified previously."]; ... 
... prepare a compliance report indicating discrepancies between the software application usage statistics and the software application license availability, wherein the compliance report [reads on: Fig. 3, Compliance Reports 380; para 155, "The following tables are used to explain examples of software entitlement based on licensing agreements and compliance with those agreements. The tables may be reflective of what is provided in a compliance report. A first column "Software Title" in the tables below indicates particular software titles for which the examples apply. A second column "Version" is a specific version of the software. Subsequent columns "Licensed Quantity", Deployed Quantity", "Status" and "Downgrade to" pertain to a number of licenses to which the licensee is entitled based on the agreement, how many instances of the application are deployed by the licensee, the number of licenses that the licensee is over the entitled amount (negative number) or under the entitled amount (positive number)."] comprises: ... 
... information about the country of use for at least one software application that comprises the license information indicating a restriction of use based on country [WATTS reads on: Fig. 2, Regional Variants: By country; para 71, "Block 230 indicates that there are multiple types of licensing models. .. Furthermore, there may be different licensing models for different regions, for example by continent, by country, by count[r]y/state/province, by other regions and by language."; para 92, "Various jurisdictions require software licensees to adhere to legislation governing the use of software, such as restrictions to ensure national security, privacy, environmental protection, etc. Similarly, various bodies have regulatory requirements affecting the use of software by their members, such as industry organizations. Companies, governments and other organizations have standards and policies that prescribe the appropriate deployment and use of software within the entity, e.g. approved and banned software applications."]; and
identify a plurality of remediation options available for non-compliant usage of at least one of the software applications, the remediation options including purchase rights and at least one of: paying the true-up cost to resolve the at least one of the indicated discrepancies, creating allocations, removing allocations, removing unallocated installations, and removing unlicensed installations, or any combination thereof [reads on: para 174, "After the baseline compliance audit or a subsequent self-audit, Brigitte identifies a number of software titles that are under licensed (i.e. that lack proof of purchase). After ensuring that the under licensing cannot be resolved by reconciling errors in the license agreement and/or proof of purchase records, Brigitte generates a report and either: a) performs a use/needs analysis to identify installed software that is not required and submits a request to IT for software removal; or b) submits a purchasing request to an IT Procurement Manager." - After ensuring that the under licensing cannot be resolved by reconciling errors in the license agreement and/or proof of purchase records, Brigitte removing unlicensed installations, b) submits a purchasing request to an IT Procurement Manager is paying the true-up cost to resolve the at least one of the indicated discrepancies].
Watts does not explicitly teach, but Yee teaches: 
... wherein the license information comprises a number of licenses allocated to a first group and a subgroup of the first group [RAMESHKUMAR reads on: Fig. 1, environment 100, computer systems 140A, 140B, 140C, licensee 150; Col. 6, line 12 - Col. 7, line 41 " Environment 100 also includes a number of computer systems 140 of licensee 150. (Subsequent references to a software licensee are made to licensee 150.) Computer systems 140 may correspond to computer system 1200 described with reference to FIG. 12 below. In the embodiment shown, computer systems 140A-C are coupled via network 144, which in various embodiments, may be, for example, a local-area network, a wide-area network, or a combination thereof. In one embodiment, computer systems 140 are located in an enterprise environment and may be remote from one another. .. In many environments (e.g., an enterprise environment), licensee 150 may have a large number (e.g., hundreds or thousands) of copies of installed software applications on computer systems 140. .. Fingerprint generation unit 210, in one embodiment, includes one or more computer systems that are configured to generate fingerprints for individual copies of software applications that have been licensed to licensee 150. .. In one embodiment, certain non-random portions of a given fingerprint may indicate certain useful information (e.g., the fingerprint may include several characters indicating a division of a company of licensee 150, etc.), .. For example, if a copy of software application is designated as belonging to a particular geographic location or business division of a licensee, non-random information in the fingerprint may connote such a designation. .." - a copy of software application is designated as belonging to a particular geographic location or wherein the license information comprises a number of licenses allocated to a first group and a subgroup of the first group]; ... 
... apply a right of entitlement only to users or devices that have a software installation and match the first group and the subgroup as defined in the right of entitlement [RAMESHKUMAR reads on: Col. 7, line 48 - Col. 10, line 42 "System 200 may be controlled in one embodiment by a software distributor, although in other embodiments, at least a portion of system 200 may be implemented by a licensee. For example, fingerprint generation unit 210 may reside at a licensee's facility, while system 220 resides at a remote facility of a distributor. .. Once associated with a particular copy of a software application, a fingerprint may be conveyed to license information database system 220. In one embodiment, system 220 includes one or more computer systems that are configured to maintain a license information database storing license information corresponding to copies of software applications (e.g., those licensed to licensee 150). .. As will be described further with reference to FIG. 4, computer system 256 is coupled via interface 270 to a set of computer systems (e.g., of licensee 150). Software inventory tool 260 is configured to collect fingerprints associated with copies of software applications installed on this set of computer systems to use the set of fingerprints to access license information database system 220 to obtain license information relating to the copies of the software applications with which the set of fingerprints are associated. .. Software inventory tool 260 may output, for example, an inventory list of licensed software and/or software usage statistics that are generated/obtained from database system 220 using the set of fingerprints collected from searching computers of licensee 150 via interface 270. .. Interface 230 permits software inventory tool 260 on computer system 256 to make software inventory requests. In one embodiment, a request may include a set of fingerprints that have been identified as corresponding to various copies of software applications. In response to receiving such a request, system 220 is configured to provide license information for the copies of the software applications with which fingerprints in the set of fingerprints are associated. ..  Additionally, computer system 256 is coupled to a set of computer systems 410 via an interface 270, which may be any suitable type of interface, including one which operates over a wide-area network. Computer systems 410 include individual computer systems 412 (representative systems 412A-C are depicted in FIG. 4). These systems 412 may be at one facility (e.g., connected by a local-area network) or may be geographically dispersed at different facilities. In the embodiment shown, each computer system 412A-C includes a copy of a software application from distributor 110 (these copies are depicted by reference numerals 418A-C respectively). Each of these copies 418A-C has an associated respective fingerprint 420A-C that was generated by fingerprint generation unit 210 in a manner as described above. .."; Col. 14, lines 27-42 ".. In another embodiment, the software inventory request includes information derived from the set of fingerprints. Step 720 of method 700 includes providing license information in response to the request of step 710. As has been discussed previously, the license information provided by step 720 may include a variety of information, including information indicating what versions of license agreement are applicable to copies of software applications identified by the request (e.g., copies of software applications may be identified by a set of fingerprints included in the request of step 710). In one embodiment, steps 710 and 720 may be performed by license information database system 220. .."]; ... 
... a true-up cost, wherein the true-up cost comprises a cost to purchase additional licenses to resolve at least one of the indicated discrepancies [RAMESHKUMAR reads on: Col. 13, line 62 - Col. 14, line 23 "Finally, in optional step 640, method 600 includes analyzing usage of licensed software. This step is intended to be quite broad. Step 640 may include, in one embodiment, determining whether copies of software applications are being used inconsistently with the rights granted under the appropriate license (e.g., a copy of a software application is being used by one division of a company when it was actually licensed to another division of the company). .. In a further optional step of method 600 (not shown in FIG. 6), the results of step 640 may be used to reconcile actual software usage with licensed rights. Such a step may include, for example, licensee 150 purchasing additional software licenses from distributor 110 to be in compliance with its various applicable license agreements. .." - reconcile actual software usage with licensed rights is resolve at least one of the indicated discrepancies, purchasing additional software licenses from distributor 110 to be in compliance with its various applicable license agreements is a true-up cost, wherein the true-up cost comprises a cost to purchase additional licenses to resolve at least one of the indicated discrepancies]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Watts to incorporate the teachings of Rameshkumar in the same field of endeavor of software asset management to include wherein the license information comprises a number of licenses allocated to a first group and a subgroup of the first group; apply a right of entitlement only to users or devices that have a software installation and match the first group and the subgroup as defined in the right of entitlement; a true-up cost, wherein the true-up cost comprises a cost to purchase additional licenses to resolve at least one of the indicated discrepancies. The motivation for doing this would have been to improve the software asset management of Watts by efficiently monitoring licensed software installations. See Rameshkumar, Abstract, "Various techniques for software license inventory and asset management are disclosed. A fingerprint may be generated and associated with various copies of software applications installed on a software licensee's computer systems. .. The output of the software inventory tool may be used by a licensee to comply with software license agreements and/or efficiently allocate information technology resources.".

9.	As per Claim 2, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 1, wherein the compliance report [as above, Claim 1]   
Watts further teaches:
provides information restricted based on an identified publisher or set of publishers [reads on: Fig. 5, Publisher, System.SoftwareItem - Publisher(key); para 105, "In some embodiments performing software title mapping for software title data input to the database includes: .. mapping the configured data to a standardized list indicating the publisher, title and version of the software products."; para 179, "Brigitte filters the report to include only the publisher(s) and software title(s) indicated in the notification letter, i.e. Brand X Server OS, ABC.x OS and DOS licenses."].

10.	Claims 3 and 4 canceled.

11.	As per Claim 5, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 1, wherein matching the subgroup [as above, Claim 1] 
Watts does not explicitly teach, but Rameshkumar further teaches: 
increases a number of dimensions that must be matched between the users or the devices prior to applying the right of entitlement [RAMESHKUMAR reads on: Col. 18, line 52 - Col. 20, line 54 "In addition, in some embodiments, the build, deployment and usage tags created for an instance of a software application may be stored within secure tag index 910. Secure tag index 910 may be embodied by any of a variety of specific data storage devices, including persistent, non-volatile storage devices such as magnetic disk, optical disk, etc. In various embodiments, tag management module 906 may be configured to index/log the creation and removal of the build, deployment and/or usage tags in secure tag index 910 to allow accumulation of deployment and usage history of an instance of a software application over time. Thus, for example, when a given copy of a software application is removed from one host computer and deployed on a different host computer, although a new deployment tag may be created for the copy that replaces a previous deployment tag, the history of the respective deployment tags for the copy may be retained within secure tag index 910 for subsequent reporting/software management purposes, as desired. ..  As shown in FIG. 9, phase 3 of the product lifecycle may also be associated with the update/upgrade of an instance of a software application. In some embodiments, when a copy of a software application is updated or upgraded, tag management module 906 may be configured to create additional build and deployment tags (e.g., in a manner as described above) corresponding to the updated/upgraded copy. .. Still further, tag management module 906 may also be configured to examine the build, deployment, and/or usage tag(s) corresponding to an instance of a software application periodically, during run-time, to ensure the tags have neither been removed nor tampered with (FIG. 10C, blocks 1022 and 1024). For example, tag management module 906 may be configured to use the signature embedded in a given tag to verify the tag's authenticity, according to the applicable encryption algorithm. .. In yet further embodiments, the tagging paradigm of environment 900 may utilize fingerprinting techniques as described above to associate individual copies of one or more software applications with license information that identifies the license agreement to which each copy is applicable. .. In such embodiments, a fingerprint as described above may be generated for a copy of a software application (e.g., copy 126A), and may be included with the information contained in build tag 922 and/or deployment tag 924. For example, in one implementation, a fingerprint may be represented by the "Deployment Reference #" attribute identified above of deployment tag 924."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Watts in view of Rameshkumar to incorporate the further teachings of Rameshkumar in the same field of endeavor of software asset management to include (matching the subgroup) increases a number of dimensions that must be matched between the users or devices prior to applying the right of entitlement. The motivation for doing this would have been to improve the software asset management of Watts in view of Rameshkumar by efficiently managing licensed software installations. 



13.	As per Claim 8, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 1, wherein the software application usage statistics [as above] 
Watts further teaches:
identify use of a subscription based software application [reads on: para 68, "The computing device may be connected to, and considered a part of an IT infrastructure. The IT infrastructure includes equipment such as hardware .. and software (owned, fully licensed, partly licensed, usage based, subscription)."].

14.	As per Claim 9, Watts teaches:
A cloud-based computer system, comprising:
a memory partition; a network interface communicatively coupled to one or more processing units and the memory partition, wherein the memory partition comprises computer instructions that when executed by the one or more processing units [reads on: paras 2, 22, 65, 66, as above, Claim 1] cause the cloud-based computer system to:
obtain information describing attributes of one or more computer systems of an enterprise, the attributes identifying software application usage statistics for each of the one or more computer systems, the software application usage statistics comprising information for identifying compliance with license requirements for software applications corresponding to the software application usage statistics; obtain license information identifying software application license availability across the one or more computer systems of the enterprise [reads on: paras 20, 85, 166, 170, as above, Claim 1], ... 
Watts does not explicitly teach, but Rameshkumar teaches: 
... information pertaining to users or devices not matching the first group and the subgroup as defined in the license information [RAMESHKUMAR reads on: Fig. 1, Col. 6-7, as above, Claim 1; Col. 13, line 62 - Col. 14, line 23, " Finally, in optional step 640, method 600 includes analyzing usage of licensed software. .. Step 640 may include, in one embodiment, determining whether copies of software applications are being used inconsistently with the rights granted under the appropriate license (e.g., a copy of a software application is being used by one division of a company when it was actually licensed to another division of the company). .. In another embodiment, this further optional step may include deleting certain copies of software applications that are being used in a manner that is inconsistent with applicable licensed rights. Such deletion may occur automatically (e.g., by the software inventory tool), or after receiving permission (e.g., from a system administrator or other user)."; Col. 19, line 63 - Col. 20, line 4 "SAM tool 914 may be configured to use the tag information to monitor and/or enforce license compliance, or to assess license fees according to the deployment and/or usage information conveyed in the tags for a given instance of a software application. Similar to the above description, it is noted that SAM tool 914 may be configured to verify that tags have not been removed and/or tampered with, and to otherwise act on policy if such verification fails."]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Watts to incorporate the teachings of Rameshkumar in the same field of endeavor of software asset management to include information pertaining to users or devices not matching the first group and the subgroup as defined in the license information. The motivation for doing this would have been to improve software asset management of Watts by efficiently managing software installations. 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

15.	Claims 10 and 11 canceled.

16.	As per Claim 12, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 9, wherein the compliance report [as above, Claim 9] 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

17.	As per Claim 13, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 9, wherein the compliance report [as above, Claim 9] comprises 
Watts further teaches: 
information regarding potential upgrades of software applications [reads on: Fig. 2, Version Upgrade, Edition Upgrade 240;  para 72, "Block 240 indicates that there are multiple types of product packages. For example there may be different product packages for different editions, different versions, different bundles, version upgrades, upgrade editions, competitive upgrade and promotions."] identified in the software application usage statistics to address the at least one of the indicated discrepancies [reads on: para 76, "Some embodiments of the invention provide modules for an IT management system that enable software licensees to perform one or more of, but not limited to, the following: .. f) determining version, upgrade and/or downgrade rights; .."; para 174, as above].

18.	As per Claim 14, Watts in view of Rameshkumar teaches: 
The cloud-based computer system of claim 9 [as above], wherein  
Watts further teaches: 
a global right of entitlement may be applied during correlation [reads on: para 95, as above; para 120, "Some embodiments the invention enable defining information for new software for which software compliance is to be managed. In essence, a subset of a global catalogue that may exist in the database is built to accommodate information that may not have been previously stored in the database."; para 212, "In a particular example, a user, possibly a licensee who is managing their compliance of software licensing, will navigate to a software catalogue node and select "Create software title" from a task menu. The user will be offered a choice of adding a title by entering information describing the software, or by extracting info from input/imported deployment data. Information defining the software may include, but is not limited to, software title, description, publisher (select from list or create a new one), category, version information that tracks a version string and a release date for every version that is tracked."] and 
Watts does not explicitly teach, but Rameshkumar further teaches: 
considered to match any value of the first group or the subgroup [RAMESHKUMAR reads on: Col. 7, lines 2-15 "In one embodiment, fingerprints generated by fingerprint generation unit 210 are unique. Unique fingerprints may be generated in various known ways (e.g., the OSF-specified model for generating Universally Unique Identifiers (UUIDs) or Globally Unique Identifiers (GUIDs)). As one example, a fingerprint generation unit that can generate up to 2.sup.128 possible fingerprints can be said to generate unique fingerprints. While copies of software applications 126 and 128 on computer systems 140 may already include software license keys, frequently many (if not all) copies of a given software application on computer systems 140 have the same license key. As such, license keys may not be useful in differentiating copies of software applications." - license keys may not be useful in differentiating copies of software applications is considered to match any value of the first group or the subgroup; Col. 7, lines 16-27 "In other embodiments, fingerprints generated by fingerprint generation unit 210 are generated in a non-random manner. In one embodiment, fingerprints may be generated in a sequential manner. In one embodiment, certain non-random portions of a given fingerprint may indicate certain useful information (e.g., the fingerprint may include several characters indicating a division of a company of licensee 150, etc.),  .. " - the fingerprint may include several characters indicating a division of a company of licensee 150 is considered to match any value of the first group or the subgroup; Col. 7, lines 28-41 "In still other embodiments, fingerprints generated by unit 210 can be modified after generation. For example, in one embodiment, a fingerprint might have a 64-bit random portion, along with a 64-bit portion that is customizable (e.g., by licensee 150). In this manner, a licensee can embed certain meaningful information into the fingerprint. For example, if a copy of software application is designated as belonging to a particular geographic location or business division of a licensee, non-random information in the fingerprint may connote such a designation. .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Watts in view of Rameshkumar to incorporate the further teachings of Rameshkumar in the same field of endeavor of software asset management to include (a global right of entitlement) considered to match any value of the first group or the subgroup. The motivation for doing this would have been to improve the software asset management of Watts in view of Rameshkumar by efficiently managing licensed software installations. 

19.	As per Claim 15, Watts teaches:
A non-transitory computer readable medium storing instructions that when executed by a processor cause the processor to configure a computer system [reads on: paras 2, 22, 65, 66, as above, Claim 1] to:
The remainder of the Claim rejected under the same rationale as Claim 9 above.

20.	Claims 16 and 17 canceled.

21.	As per Claim 18, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15, wherein the compliance report [as above] 
The remainder of the Claim rejected under the same rationale as Claim 12 above.

22.	As per Claim 19, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15, wherein the compliance report [as above] comprises 
The remainder of the Claim rejected under the same rationale as Claim 13 above.

23.	As per Claim 20, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 14 above.

24.	As per Claim 21, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 1, wherein the plurality of remediation options [as above, Claim 1]
Watts further teaches:
and one or more parameters defining the compliance report are displayed via a graphical user interface [WATTS reads on: para 124, "FIG. 7A is a screen shot of an IT management system graphical user interface illustrating how a search can be performed by filtering entries in a database based on entering a publisher name in field 710 and a product name in field 720. Entries that meet the criteria of the entries are displayed in area 730, which displays the results based on publisher, software name, licensing status, licensing quantity, installed quantity, category and approval status. The heading in the area are implementation specific and can be configured to display information desired by the user. In addition, the filtering can be performed based on any of the headings displaying in area 730 for which the user desires to search."; para 136, "The further section of the form may also have a checkbox to determine if a license grants downgrade rights. If the checkbox is checked, there may be a list view listing the software titles and versions or editions that you can downgrade from."; para 151, "In some embodiments, the user accessing a GUI that is part of an IT management system may select a software title and open up a form. The user sees the total calculated quantity of license units available for each version of this title, as well as a count of the installations discovered or manually created for each version. In some embodiments, highlighting the status of the quantity of licenses units available is provided with a configurable threshold for defining whether a calculated quantity of license units available for each version of the software title is less than, within a specified percentage, or greatly exceeds by a specified percentage, the count of installations of the software by the licensee."; para 152, "FIG. 10 is a screen shot of an IT management system graphical user interface illustrating license entitlements and instance counts for multiple software titles. The software title can be identified in the "Name" column 1010. The quantity of licensed units are in the "Licensed Quantity" column 1020 and the quantity of installed units is in the quantity is the "Installed Quantity" column 1030."]. 

25.	As per Claim 22, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 9, wherein the plurality of remediation options [as above, Claim 9]
The remainder of the Claim rejected under the same rationale as Claim 21 above.

26.	As per Claim 23, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15, wherein the plurality of remediation options [as above, Claim 15]
The remainder of the Claim rejected under the same rationale as Claim 21 above.

27.	Claims 24-26 canceled.

28.	As per Claim 27, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 9, wherein the compliance report [as above, Claim 9] comprises 
Watts further teaches:
information about the country of use for at least one software application that comprises the license information indicating a restriction of use based on country [reads on: para 71, "Furthermore, there may be different licensing models for different regions, for example by continent, by country, by county/state/province, by other regions and by language."].

29.	As per Claim 28, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15, wherein the compliance report [as above, Claim 15] comprises  
The remainder of the Claim rejected under the same rationale as Claim 27 above.

30.	As per Claim 29, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 1, wherein the users or the devices [as above, Claim 1]
Watts does not explicitly teach, but Rameshkumar further teaches: 
that have the software installation but do not match the first group and the subgroup as defined in the right of entitlement are considered unlicensed installations [RAMESHKUMAR reads on: Fig. 1, Col. 6-7, as above, Claim 1; Col. 13, line 62 - Col. 14, line 23, " Finally, in optional step 640, method 600 includes analyzing usage of licensed software. .. Step 640 may include, in one embodiment, determining whether copies of software applications are being used inconsistently with the rights granted under the appropriate license (e.g., a copy of a software application is being used by one division of a company when it was actually licensed to another division of the company). .. In another embodiment, this further optional step may include deleting certain copies of software applications that are being used in a manner that is inconsistent with applicable licensed rights. Such deletion may occur automatically (e.g., by the software inventory tool), or after receiving permission (e.g., from a system administrator or other user)." - deleting certain copies of software applications that are being used in a manner that is inconsistent with applicable licensed rights is (wherein the users or the devices) that have the software installation but do not match the first group and the subgroup as defined in the right of entitlement are considered unlicensed installations].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Watts in view of Rameshkumar to incorporate the further teachings of 

31.	As per Claim 30, Watts in view of Rameshkumar teaches:
The cloud-based computer system of claim 9, wherein the users or the devices [as above, Claim 9]
The remainder of the Claim rejected under the same rationale as Claim 29 above.

32.	As per Claim 31, Watts in view of Rameshkumar teaches:
The non-transitory computer readable medium of claim 15, wherein the users or the devices [as above, Claim 15]
The remainder of the Claim rejected under the same rationale as Claim 29 above.



Response to Arguments

33.	Applicant's arguments filed 11/15/2021 have been fully considered but are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments.

34.	Applicant's arguments regarding the prior U.S.C. 103 rejection are moot in view of the new rejections necessitated by the amendments. The amended language is taught by the new combination of references Watts and Rameshkumar .



Conclusion

35.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

36.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US Patent Publication 20140137261 A1) describes techniques for managing software licensing.
Sterin (US Patent Publication US 20090228984 A1) describes a method and system for software license compliance.
Boudreau et al. (US Patent Publication US 20130074189 A1) describes a system and method for managing software program installations in a cloud computing environment. 
Simon (US Patent Publication US 20080028218 A1) describes a system and method for providing specialized asset management for software/license and physical/virtual machine environments.

37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623